DETAILED ACTION
Brief Summary
	This is a non-final Office action addressing U.S. Application No. 16/177,115. A non-final Office action was mailed on 8/4/2020 in which claims 1-25 were rejected under 35 USC § 251 for being based on defective reissue declaration; claims 1-3, 5-7, 9, and 11-25 were rejected under 35 USC 251 for being an impermissible recapture of surrendered subject matter; and claims 1-25 were rejected as either being anticipated by Kunhappan, or obvious over Kunhappan in view of one more of Tang, Takashige, and Gospodarek.
	On 10/21/2020 an interview of held between the Examiners of record and the Applicant. See Interview Summary mailed 10/27/2020 for a complete summary of the interview. 
On 11/4/2020, the Applicant filed their response to the 8/4/2020 Office action, including a supplemental declaration, replacement drawings sheet, and amendments to the specification and claims.
On 2/5/2021 a final Office action was mailed in which claims 1-15, 17, and 18 were rejected under 35 USC 251 for being an impermissible recapture of surrendered subject matter; and claims 1-15, 17-19, 22, 24, and 26-28 were rejected as either being anticipated by Kunhappan, or obvious over Kunhappan in view of one more of Tang, Takashige, and Gospodarek.

On 5/5/2021, the Applicant filed a Request for Continued Examination including amendments to independent claims 1, 7, and 13; arguments directed toward the outstanding recapture and prior art rejections, and an Attorney Affidavit/Declaration all of which are addressed hereinbelow.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/21 has been entered.
 
Response to Arguments
	The Applicant’s arguments have been fully considered and are responded to below in the order they appear in the Applicant’s Remarks.


Recapture
	The Applicant argues that the recapture rejections are improper and should be withdrawn. The Applicant further argues that the Examiner’s analysis in the previous Office action was based on an incorrect assumption of the facts as it relates to the presentation of the Tang reference during the original prosecution. The Applicant asserts that Tang was never discussed or presented to the applicant during negotiation of the Examiner’s amendment and provides and Affidavit detailing the events that led to the Examiner’s Amendment (see page 13 of the Remarks). 
Further the Applicant argues that there was no subject matter surrendered during the original prosecution due to the fact that (i) there was no prior art of record at the time of the Examiner’s Amendment (see pages 14-15 of the Applicant’s remarks) and (ii) that there was no statement or response issued by the Applicant on the record that indicating surrender of any subject matter (see pages 15-16 of the Applicant’s remarks). 

Specifically, the applicant argues, 
“The requirement for prior art of record is very clear in the above analysis. In the present instance, the prosecution history indicates that the Examiner’s amendment was entered after filing of the application, without any Office Action or presentation of any references. In fact, the Examiner’s amendment was requested by the Examiner-initiated phone call recommending that the features be incorporated to expedite an allowance of the application. No art was presented on the record and none was referred to in the communication with Applicants’ attorney. Thus, absent there being any art of record, Applicants did not surrender the claimed subject matter…

…In the prosecution history of the ‘882 patent, Applicants did not file a response to the Examiner’s reasons for allowance. Notably, it was only within the Notice of Allowance that Examiner first presented any references on record. Given that Applicants did not file any response to the Notice of Allowance, the above standard of Ex parte Yamaguchi applies.”
	
See pages 14-15 of the Remarks.

Attorney Affidavit/Declaration
	The Applicant’s Attorney Affidavit/Declaration (“the Isidore Declaration”) filed with the RCE has been fully considered. In the Isidore Declaration, the attorney of record now and at the time of the original prosecution, provides statements to counter/rebut the suggestion that any prior art reference was discussed prior to the entry of the Examiner’s Amendment and Notice of Allowance (see page 1 of the Isidore Declaration).
	In summary, the Isidore Declaration states that the original Examiner initiated contact with the attorney of record to suggest an amendment to the claims (incorporating the features of then dependent claim 4 into independent claim 1 and 

Examiner’s Response:
The Applicant’s position, as detailed in their Remarks and the Isidore Declaration, is clear. The Applicant argues that there was no consideration of Tang, or any other prior art, before the entry of the Notice of Allowance, and thus there was no surrender of any subject matter.
The Examiner disagrees and finds the identified subject matter was surrendered. In reviewing the original prosecution, the Examiner finds that the original claim set was amended, via Examiner’s amendment, in a Notice of Allowance mailed 8/29/16. The Interview Summary documenting the Applicant’s authorization to make the Examiner’s Amendments specifically mentions Tang as 
Per MPEP 1412.02, the applicant is bound by applicant’s revision to the claims including revisions made by Examiner’s Amendment. 
“Ex parte Yamaguchi, 61 USPQ2d 1043 (Bd. Pat. App. & Inter. 2001)(precedential) held that a surrender of claimed subject matter cannot be based solely upon an applicant’s failure to respond to, or failure to challenge, an examiner’s statement made during the prosecution of an application. Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant. An applicant’s failure to present on the record a counter statement or comment as to an examiner’s reasons for allowance does not give rise to any implication that applicant agreed with or acquiesced in the examiner’s reasoning for allowance. Thus, the failure to present a counter statement or comment as to the examiner’s statement of reasons for allowance does not give rise to any finding of surrender.” 

The Applicant, in their Remarks and in the Isidore declaration, states that Tang was never brought to their attention until the mailing of the Notice of Allowance. However, the fact remains that the claims were amended via Examiner’s with the Applicant’s authorization for the purpose of putting the claims in condition for allowance. The Applicant even states that was the purpose for the amendment (see paragraph bridging pages 1-2 of the Isidore Declaration).

The fact pattern in the instant application is similar to the fact pattern in Ex parte Yamaguchi (“Yamauchi”). In Yamaguchi, the claims at issue were also allowed in the first Office action and the claims also included an Examiner’s amendment. However, in Yamaguchi, the amendment was considered to be “minor”, while in contrast, the Examiner’s amendment in the original prosecution of the instant application is substantive as it incorporated limitations from a dependent claim into all of the independent claims (see paragraph bridging pages 1-2 of the Isidore Declaration). In Yamaguchi, the recapture rejections were overturned, but the decision centered around whether a surrender could occur from a failure of an applicant to act as opposed to taking an affirmative action  such as changing the claims or presenting an argument (see Yamaguchi citation above).
Finally, the Applicant’s statement that they would have never agreed to the amendment if Tang had been mentioned during the negotiation of the Examiner’s amendment (see page 2 of the Isidore Declaration) is belied by their apparent position that they agreed to the amendment without any prior art being mentioned at all. 
The recapture rejections are maintained.


Prior Art Rejections


Recapture
Claims 1-15, 17, and 18 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Per MPEP 1412.02, 
“…the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

As per step 1, the Examiner finds the reissue claims are broader in scope than the original patent claims. The reissue claims omit the following limitations from each of the independent claims: (1) that the network device “does not physically contain a unique MAC address”; (2) the MAC address is a “reserve” MAC address; and (3) “associating the reserve MAC address with the networked device in an inventory data structure of the IHS; detecting a presence of the networked device by an operating system of the IHS; accessing a Unified Extensible Firmware Interface (UEFI) reserve MAC protocol to expose a UEFI Preboot eXecution Environment (PXE) driver that is specific to the device descriptor; loading the UEFI PXE driver into a UEFI platform; and provisioning the LAN-based NIC with the reserve MAC address using the UEFI PXE driver.” 

As per step 2, the Examiner finds all but the first limitation in limitation set (3) to be subject matter surrendered during the original prosecution. For example, the limitations of “detecting a presence of the networked device by an operating system of the IHS; accessing a Unified Extensible Firmware Interface (UEFI) reserve MAC protocol to expose a UEFI Preboot eXecution Environment (PXE) driver that is specific to the device descriptor; loading the UEFI PXE driver into a UEFI 
“Ex parte Yamaguchi, 61 USPQ2d 1043 (Bd. Pat. App. & Inter. 2001)(precedential) held that a surrender of claimed subject matter cannot be based solely upon an applicant’s failure to respond to, or failure to challenge, an examiner’s statement made during the prosecution of an application. Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) (emphasis added) or a positive argument/statement by applicant. An applicant’s failure to present on the record a counter statement or comment as to an examiner’s reasons for allowance does not give rise to any implication that applicant agreed with or acquiesced in the examiner’s reasoning for allowance. Thus, the failure to present a counter statement or comment as to the examiner’s statement of reasons for allowance does not give rise to any finding of surrender. The examiner’s statement of reasons for allowance in the original application cannot, by itself, provide the basis for establishing surrender and recapture (emphasis omitted).”


As per step 3, The Examiner finds that the claims have not been materially narrowed in other respects to avoid recapture.  Additionally, MPEP 1412.02 recites in part, 

“If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper (emphasis in original).”


With that, a rejection of claims 1-15, 17, and 18 based in improper recapture of surrendered subject matter is appropriate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunhappan et al. (U.S. Pub. No. 2008/0175246 hereinafter “Kunhappan”) in view of Yajima (U.S. Pub. No. 2009/0113046).

Referring to claim 1, Kunhappan teaches a method of addressing networked devices (see figure 10), the method comprising:
detecting a device descriptor (see “capability information” at item 471 in figure 11) of a local area network (LAN) based network interface controller (NIC) (see item 133 in figure 1) connected to a networked device (see item 131 in figure 1 and “In one embodiment of the present invention, one application (such as the hypervisor 219) manages the multiple MAC identifiers. This application queries the network-interface-device to determine whether it supports multiple MAC identifiers, and reserves MAC identifiers on behalf of other applications in the system, such as the guest system 221.”), 
the LAN based NIC physically interconnecting the networked device to a network (see item 109 in figure 1);
determining that the device descriptor indicates a capability for assigning a media access control (MAC) address to the networked device (see paragraph 135, “…invoke the Address_Support procedure (subsequently described with respect to figure  11) to verify that the network-interface-device has a ‘multiple MAC identifier capability’ that allows multiple MAC identifiers to be associated with a port. If this capability exists, the virtual-host network-interface-device association process 1000 continues to a ‘add MAC address’ process 1005 that can (for example) invoke the Address_Add procedure (subsequently described with respect to FIG. 12) to reserve one of the available slots in the network-interface-device and add a MAC identifier to it.”); and 
If this capability exists, the virtual-host network-interface-device association process 1000 continues to a ‘add MAC address’ process 1005 that can (for example) invoke the Address_Add procedure (subsequently described with respect to FIG. 12) to reserve one of the available slots in the network-interface-device and add a MAC identifier to it.”).
Kunhappan fails to specifically teach the network that is physically connected to the networked device via the LAN-based NIC comprises a physical system that manages an IHS inventory list database.
Yajima teaches a system for addressing networked devices in an IHS comprising a physical system (i.e. a server) (see item 30 in figure 2) coupled to a network (see item 1 in figure 2) which in turn is connected to a local network of client devices (see items 10 in figure 2), wherein the physical system manages an IHS inventory list database (see item 22a in figure 1 and paragraph 35, “…the management table 22a stores target IDs 222, startup IDs 223, MAC addresses 22s and MAC-address lengths 228 in association with each other.”).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the 
Referring to claim 4, the combination of Kunhappan and Yajima teaches the method of claim 1 (as shown above), and Kunhappan further teaches reinitializing the OEM MAC address for the LAN-based NIC in response to a power cycle of the networked device (see paragraph 86).

Referring to claim 5, the combination of Kunhappan and Yajima teaches the method of claim 1 (as shown above), and while the combination fails to explicitly teach detecting a second networked device connected to a LAN-based NIC and provisioning a second MAC address in the LAN-based NIC, wherein the second MAC address is assigned to the second network device wherein the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Referring to claim 7, Kunhappan teaches an information handling system (IHS) comprising:
a local area network (LAN) based network interface controller (NIC) (see item 133 in figure 1); 
a networked device connected to the LAN-based NIC (see item 131 in figure 1); and
a system (see network 109 and computer 101 in figure 1) having a processor operably in communication with the LAN-based NIC (processor 103), the system physically connected to the networked device via the LAN-based NIC (see interconnection of network 109 to the LAN-based NIC 133), to: 
detect a device descriptor (see “capability information” at item 471 in figure 11) of the LAN-based NIC (see paragraph 133, “In one embodiment of the present invention, one application (such as the hypervisor 219) manages the multiple MAC identifiers. This application queries the network-interface-device to determine whether it supports multiple MAC identifiers, and reserves MAC identifiers on behalf of other applications in the system, such as the guest system 221.”);
determine that the device descriptor indicates a capability for assigning a media access control (MAC) address to the networked device that connects to the HIS via the LAN-based NIC (see paragraph 135, “…invoke the Addess_Support procedure (subsequently described with respect to figure  11) to verify that the network-interface-device has a ‘multiple MAC identifier capability’ that allows multiple MAC identifiers to be associated with a port. If this capability exists, the virtual-host network-interface-device association process 1000 continues to a ‘add MAC address’ process 1005 that can (for example) invoke the Address_Add procedure (subsequently described with respect to FIG. 12) to reserve one of the available slots in the network-interface-device and add a MAC identifier to it.”); and
provision the LAN-based NIC with the MAC address (see paragraph 135, “If this capability exists, the virtual-host network-interface-device association process 1000 continues to a `add MAC address` process 1005 that can (for example) invoke the Address_Add procedure (subsequently described with respect to FIG. 12) to reserve one of the available slots in the network-interface-device and add a MAC identifier to it.”).
Kunhappan fails to specifically teach the system manages an IHS inventory list database.
Yajima teaches a system for addressing networked devices in an IHS comprising a physical system (i.e. a server) (see item 30 in figure 2) coupled to a network (see item 1 in figure 2) which in turn is connected to a local network of client devices (see items 10 in figure 2), wherein the physical system manages an IHS inventory list database (see item 22a in figure 1 and paragraph 35, “…the management table 22a stores target IDs 222, startup IDs 223, MAC addresses 22s and MAC-address lengths 228 in association with each other.”).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Kunhappan with the above teachings of Yajima. One of ordinary skill at the time would have clearly understood the purpose of the network 109 in Kunhappan is for the purpose of connecting to a server for the purpose of fulfilling requests. Yajima discloses such a server. Further one of ordinary skill in the art would have been motivated to make such modification in 

Referring to claim 10, the combination of Kunhappan and Yajima teaches the method of claim 7 (as shown above), and Kunhappan further teaches reinitializing the OEM MAC address for the LAN-based NIC in response to a power cycle of the networked device (see paragraph 86).

Referring to claim 11, the combination of Kunhappan and Yajima teaches the system of claim 7 (as shown above), and while the combination fails to explicitly teach detecting a second networked device connected to a LAN-based NIC and provisioning a second MAC address in the LAN-based NIC, wherein the second MAC address is assigned to the second network device wherein the first MAC address and the second MAC address are different, it would have been obvious to make such modification to the system in view of Kunhappan as it would merely require adding another network device identical to the network device already present in the system. Such a duplication of parts has been found to be In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Referring to claim 13, Kunhappan teaches a system (see figure 1), the system comprising:
a local area network (LAN) based network interface controller (NIC) (see item 133 in figure 1) that is connected to a networked device (see item 131 in figure 1); and
the system physically interconnected to the networked device via the LAN-based NIC (see network 109 and computer 101 in figure 1, note the network 109 is connected to the LAN-based NIC)
a processor (see item 103) communicatively connected to the LAN-based NIC and which executes firmware including an operating system driver that makes the processor operable to (see paragraph 50, “The program product 121 on the computer-usable data carrier 119 is generally read into the memory 105 as an advanced host network-interface-device driver program 123 which instructs the CPU 103 to perform specified operations.”): 
detect a device descriptor (see “capability information” at item 471 in figure 11) of the LAN-based NIC (see paragraph 133, “In one embodiment of the present invention, one application (such as the hypervisor 219) manages the multiple MAC identifiers. This application queries the network-interface-device to determine whether it supports multiple MAC identifiers, and reserves MAC identifiers on behalf of other applications in the system, such as the guest system 221.”);
determine that the device descriptor indicates a capability for assigning a media access control (MAC) address to the networked device  that connects to the HIS via the LAN-based NIC (see paragraph 135, “…invoke the Addess_Support procedure (subsequently described with respect to figure  11) to verify that the network-interface-device has a ‘multiple MAC identifier capability’ that allows multiple MAC identifiers to be associated with a port. If this capability exists, the virtual-host network-interface-device association process 1000 continues to a ‘add MAC address’ process 1005 that can (for example) invoke the Address_Add procedure (subsequently described with respect to FIG. 12) to reserve one of the available slots in the network-interface-device and add a MAC identifier to it.”); and
provision the LAN-based NIC with the MAC address (see paragraph 135, “If this capability exists, the virtual-host network-interface-device association process 1000 continues to a ‘add MAC address’ process 1005 that can (for example) invoke the Address_Add procedure (subsequently described with respect to FIG. 12) to reserve one of the available slots in the network-interface-device and add a MAC identifier to it.”).
Kunhappan fails to a memory comprising an IHS inventory list database managed by the system.
Yajima teaches a system for addressing networked devices in an IHS comprising a physical system (i.e. a server) (see item 30 in figure 2) coupled to a network (see item 1 in figure 2) which in turn is connected to a local network of client devices (see items 10 in figure 2), wherein the physical system comprises a memory comprising an IHS inventory list database (see item 22a in figure 1 and paragraph 35, “…the management table 22a stores target IDs 222, startup IDs 223, MAC addresses 22s and MAC-address lengths 228 in association with each other.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Kunhappan with the above teachings of Yajima. One of ordinary skill at the time would have clearly understood the purpose of the network 109 in Kunhappan is for the purpose of connecting to a server for the purpose of fulfilling requests. Yajima discloses such a server. Further one of ordinary skill in the art would have been motivated to make such modification in 

Referring to claim 17, the combination of Kunhappan and Yajima teaches the system of claim 13 (as shown above), and while the combination fails to explicitly teach detecting a second networked device connected to a LAN-based NIC and provisioning a second MAC address in the LAN-based NIC, wherein the second MAC address is assigned to the second network device wherein the first MAC address and the second MAC address are different and associating the second MAC address with the second networked device, it would have been obvious to make such modification to the system in view of Kunhappan as it would merely require adding another network device identical to the network device already present in the system. Such a duplication of parts has been found to be an obvious modification see (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).


Claims 2, 8, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Kunhappan in view of Yajima as applied to claims 1, 7, and 13 and further in view of Tang (U.S. Pub. No. 2014/0052403).

Referring to claim 2, the combination of Kunhappan and Yajima teaches the method of claim 1, wherein the LAN-based NIC provides LAN connectivity between the IHS and the networked device (as shown above), and Kunhappan further teaches an operating system driver provisioning the MAC address in the LAN-based NIC for use in place if an OEM programmed MAC address of the LAN-based NIC (see paragraph 10 which discloses the replacing the OEM MAC address and see also paragraph 50), and associating the MAC address with the networked device in an inventory data structure for the IHS (see item 901 in figure 9 and paragraph 131), however Kunhappan fails to explicitly teach the detection of the networked device by an operating system driver during one of a boot of the IHS or a hot plugging of a networked system.
Tang teaches an analogous system detecting of the networked device by an operating system driver during one of a boot of the IHS or a hot plugging of a networked system (see item S304 in figure 3A and paragraph 19).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan and Yajima with the above teachings of 

Referring to claim 8, the combination of Kunhappan and Yajima teaches the system of claim 7 wherein the LAN-based NIC provides LAN connectivity between the IHS and the networked device (as shown above), and Kunhappan further teaches an operating system driver provisioning the MAC address in the LAN-based NIC for use in place if an OEM programmed MAC address of the LAN-based NIC (see paragraph 10 which discloses the replacing the OEM MAC address and see also paragraph 50), and associating the MAC address with the networked device in an inventory data structure for the IHS (see item 901 in figure 9 and paragraph 131), however Kunhappan fails to teach explicitly teach the detection of the networked device by an operating system driver during one of a boot of the IHS or a hot plugging of a networked system.
Tang teaches an analogous system detecting of the networked device by an operating system driver during one of a boot of the ISH or a hot plugging of a networked system (see item S304 in figure 3A and paragraph 19).


Referring to claim 14, the combination of Kunhappan and Yajima teaches the system of claim 13 wherein the LAN-based NIC provides LAN connectivity between the distributed IHS and the networked device (as shown above), and Kunhappan further teaches an operating system driver provisioning the mac address in the LAN-based NIC for use in place if an OEM programmed MAC address of the LAN-based NIC (see paragraph 10 which discloses the replacing the OEM MAC addrees and see also paragraph 50), and associating the MAC address with the networked device in an inventory data structure for the IHS and associate the MAC address with the networked device (see paragraph 50), however Kunhappan fails to teach explicitly teach the detection of the networked device by an operating system driver during one of a boot of the IHS or a hot plugging of a networked system.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan and Yajima with the above teachings of Tang.  One of ordinary skill in the art would have been motivated to make such modification because it well known in the art for a computer system to take inventory of connected devices right after performing the power on self test (POST) as shown by Tang (see paragraph 19).

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunhappan in view of Yajima and further in view of Tang as applied to claims 3, 8, and 14 above and further in view of Takashige et al. (U.S. Pub. No. 2008/0162800 hereinafter “Takashige”).

Referring to claim 3, the combination of Kunhappan, Yajima, and Tang teaches the method of claim 2 (as shown above), and the combination further teaches sending a command over an operating system to a UEFI BIOS (see Tang at paragraph 19) and receiving 
Takashige teaches, in an analogous system, receiving a MAC address from a BIOS (see paragraph 87).
It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan, Yajima, and Tang with the above teachings of Takashige such that the MAC is received via a UEFI BIOS because Takashige suggests this is a well known technique readily understood by one of ordinary skill in the art (see paragraph 87).  

Referring to claim 9, the combination of Kunhappan, Yajima, and Tang teaches the system of claim 8 (as shown above), and the combination further teaches sending a command from an operating system driver to a UEFI BIOS (see Tang at paragraph 19) and receiving the MAC address (see Kunhappan at paragraph 135), however the combination fails to teach receiving the MAC from the UEFI BIOS.
Takashige teaches, in an analogous system, receiving a MAC address from a BIOS (see paragraph 87).
It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan, Yajima, and Tang with the above teachings of 

Referring to claim 15, the combination of Kunhappan, Yajima, and Tang teaches the system of claim 14 (as shown above), and the combination further teaches sending a command from an operating system driver to a UEFI BIOS (see Tang at paragraph 19) and receiving the MAC address (see Kunhappan at paragraph 135), however the combination fails to teach receiving the MAC from the UEFI BIOS.
Takashige teaches, in an analogous system, receiving a MAC address from a BIOS (see paragraph 87).
It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan, Yajima, and Tang with the above teachings of Takashige such that the MAC is received via a UEFI BIOS because Takashige suggests this is a well known technique readily understood by one of ordinary skill in the art (see paragraph 87).


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunhappan in view Yajima as applied to claims 1, 7, and 13 and further in view of Gospodarek et al. (U.S. Pub. No. 2012/0131157).

Referring to claim 6, the combination of Kunhappan and Yajima teaches the method of claim 1 (as shown above), however the combination fails to teach the method of further comprising:
detecting a second device descriptor of a second LAN-based NIC to which the networked device is connected, the second device descriptor also indicating a capability for assigning a second MAC address to the second LAN-based NIC; 
and provisioning the second LAN-based NIC with the  
Gospodarek teaches, in an analogous system, replacing a first NIC with a second NIC with the same configuration as the first NIC (see paragraph 34). Combining this teaching with the teachings of Kunhappan yields the claimed limitation as the system of Kunhappan would treat the replacement NIC in the same manner as the initial NIC in regards to reading the descriptor and provisioning the MAC addresses. 


Referring to claim 12, the combination of Kunhappan and Yajima teaches teaches the IHS of claim 7 (as shown above), however the combination fails to teach the system is operable to:
detect the networked device  connected to a second LAN-based NIC and provision the second LAN-based NIC with the MAC address that was previously assigned and is associated with the networked device.
Gospodarek teaches, in an analogous system, replacing a first NIC with a second NIC with the same configuration as the first NIC (see paragraph 34). Combining this teaching with the teachings of Kunhappan yields the claimed limitation as the system of Kunhappan would treat the replacement NIC in the same 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan and Yajima with the above teachings of Gospadarek.  One of ordinary skill in the art would have been motivated to make such modification in order to continue to operate the system even if one component fails by replacing the failed component with a new one.

Referring to claim 18, the combination of Kunhappan and Yajima teaches the system of claim 13 (as shown above), however the combination fails to teach the system is operable to detect the networked device  connected to a second LAN-based NIC having a device descriptor that also indicates a capability for assigning a MAC address to the networked device and provision the second LAN-based NIC with the MAC address that is associated with the networked device.
Gospodarek teaches, in an analogous system, replacing a first NIC with a second NIC with the same configuration as the first NIC (see paragraph 34). Combining this teaching with the teachings of Kunhappan yields the claimed limitation as the 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan and Yajima with the above teachings of Gospadarek.  One of ordinary skill in the art would have been motivated to make such modification in order to continue to operate the system even if one component fails by replacing the failed component with a new one.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kunhappan in view of Yajima in view of Takashige et al. (U.S. Pub. No. 2008/0162800 hereinafter “Takashige”).
Referring to claim 26, the combination of Kunhappan and Yajima teaches the method of claim 1 (as shown above) and Kunhappan further teaches provisioning the MAC address of the LAN-based NIC comprises archiving an OEM MAC address in non-volatile storage and reprogramming the LAN-based NIC with the MAC address received (see paragraph 68), however Kunhappan fails to teach receiving the MAC from a BIOS.

It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan, Yajima, and Tang with the above teachings of Takashige such that the MAC is received via a UEFI BIOS because Takashige suggests this is a well known technique readily understood by one of ordinary skill in the art (see paragraph 87).

Referring to claim 27, the combination of Kunhappan and Yajima teaches the method of claim 1 (as shown above) and Kunhappan further teaches provisioning the MAC address of the LAN-based NIC comprises archiving an OEM MAC address in non-volatile storage and reprogramming the LAN-based NIC with the MAC address received (see paragraph 68), however Kunhappan fails to teach receiving the MAC from a BIOS.
Takashige teaches, in an analogous system, receiving a MAC address from a BIOS (see paragraph 87).
It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan, Yajima, and Tang with the above teachings of Takashige such that the MAC is received via a UEFI BIOS because Takashige suggests this is a well known technique readily 

Referring to claim 28, the combination of Kunhappan and Yajima teaches the method of claim 1 (as shown above) and Kunhappan further teaches provisioning the MAC address of the LAN-based NIC comprises archiving an OEM MAC address in non-volatile storage and reprogramming the LAN-based NIC with the MAC address received (see paragraph 68), however Kunhappan fails to teach receiving the MAC from a BIOS.
Takashige teaches, in an analogous system, receiving a MAC address from a BIOS (see paragraph 87).
It would be obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Kunhappan and Tang with the above teachings of Takashige such that the MAC is received via BIOS because Takashige suggests this is a known technique.

Allowable Subject Matter
Claims 20, 23, 25, and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant’s arguments above with respect to independent claims 20, 23, and 25 are persuasive .
The prior art of record fails to teach or suggest alone or in combination exposing an interface to a UEFI reserve MAC protocol driver in response to detecting a device descriptor, loading a PXE driver into a UEFI platform, and provisioning the NIC with a MAC address using the UEFI PXE driver as required by independent claims 20, 23, and 25. Claims 29 is allowable based on its dependence on claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992